Citation Nr: 1533826	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 1967 and from February 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2010.  A transcript is of record.

This claim was previously before the Board in October 2010 and August 2014, at which times the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  A left knee degenerative joint disease had its onset in service.

2.  The preponderance of the evidence shows that the Veteran has not had a right knee disability at any time during the appeal.


CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, the letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains all available STRs and VA treatment records as well as private treatment records.  The complete STRs from the first period of active service have been found to be unavailable.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran had a VA examination in September 2014.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, including VA treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).   Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

As discussed above, STRs from the first period of active service are not available.  The Veteran testified at the June 2010 hearing that during his first period of active service there was a shipboard accident in which a half inch deck sheet fell on the small of his back.  He said that he had had knee problems since that incident.

The Veteran indicated on October 1973 and December 1979 medical history reports from reserve service that he had never had a "trick" or locked knee, and he did not otherwise indicate knee symptomatology.  On examinations the lower extremities were normal.  The STRs from the second period of active service do not contain any complaints, treatment or diagnoses related to the knees.

VA treatment records show that at July 1983 to August 1983 VA mental health treatment the Veteran reported that he hurt his right knee while in Vietnam.  In December 1983 the Veteran underwent arthroscopic surgery on the right knee.  He reported having swelling when he fell during service in 1966 and that since then he had had increasing right knee pain.  The diagnostic findings from the surgery indicate that the knee was within normal limits.

VA treatment records beginning in September 2007 show complaints of knee pain.  The Veteran said in September 2007 that he wore an ace bandage around the knees to keep them from buckling.  At an October 2007 consultation for the knees the Veteran was diagnosed with bursitis of the left knee.  November 2007 VA physical therapy treatment notes state that some signs and symptoms related to the knees were not consistent with the objective findings, and that therefore there was some symptom magnification.  The Veteran complained of significant pain with light touch but was able to tolerate greater pressure at other times.  At February 2008 VA treatment the Veteran was diagnosed with chronic left knee pain related to minor osteoarthritis plus possible tendinitis and bursitis.  The Veteran said at May 2008 VA treatment that a TENS unit was the only thing that helped with his left knee pain.

The Veteran testified at the June 2010 Board hearing that he has had knee problems since an incident in service in which a piece of deck he was helping to move fell and hit him in the small of the back.  The Veteran's wife wrote in a June 2010 statement that she had known the Veteran since he returned from the Navy in December 1967 and that when they first met he had problems with his knees.  He had knee pain that had progressed over the years.

The Veteran had a VA examination for his knees in September 2011.  He reported that since the in-service injury he had had continued pain in the patellar and anterior areas of the knees that had progressively worsened.  On examination there was pain on movement and the knees were stable.  The examiner noted that while the Veteran had been diagnosed with degenerative arthritis at VA treatment, the basis of the diagnosis was not clear.  September 2007 x-rays and an August 2011 MRI of the knees were normal.  The examiner opined that while the Veteran related a history of bilateral knee pain, there was no objective evidence on examination to diagnose a specific chronic knee condition or disability.  He noted that there were no imaging studies of record or pathology to support a diagnosis of arthritis in either knee.  There was no evidence that the Veteran had a current right or left knee disability that began during a period of active service or within a year of discharge from service and that there was not a knee disability related to any incident of service.  The Veteran had another VA examination in September 2014 at which he was diagnosed with degenerative joint disease of the left knee.  

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed right knee disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that knee disabilities have been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

While the Veteran is competent to report symptoms, the treatment records do not indicate a valid right knee diagnosis related to the symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran complains of knee pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of right knee pain can be attributed, there is no basis to find a knee disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have a valid diagnosis, the Board finds that entitlement to service connection for a right knee disability must be denied.  38 C.F.R. §§ 3.303.

Because the evidence preponderates against the claims of service connection for a right knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In regards to the left knee, the treatment records show a diagnosis of left knee bursitis and arthritis in 2007 and 2008, and at the September 2014 examination the Veteran was diagnosed with degenerative joint disease of the left knee.  Therefore, the Board finds that there is a current diagnosis.  The Board notes that the Veteran is competent to report his symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran's reports of the in-service incident in which he hurt the left knee and the post-service symptomatology are credible.  The record therefore shows that the Veteran has had recurrent symptoms related to his left knee since active service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a thoracolumbar spine disability is granted based on recurrent symptoms since service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for left knee degenerative joint disease is granted.

Service connection for right knee disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


